 In the Matter of WEEKLY PUBLICATIONS, INC.andNEWSPAPERGUILD OF NEW YORKCase No. R-809.-Decided July 5, 1938News Magazine PublishingIndustry-Investigation of Representatives:con-troversy concerning representation of employees:refusal of employer to recog-nize petitioning union as representative of any employees not members ; con=troversy concerning appropriateunit-Unit Appropriate for Collective Bargain-ing:editorialdepartment employees,excluding executivesand includingemployees in Newsphoto department,Washington employees,the departmenteditors,writers,copy readers,researchwriters, clippers,typists, secretaries,library staff,make-up staff,photographic staff, and part-time employees ;economic interdependence;community of interest;desire of employees-Repre-sentatives:proof of choice:comparison of pay roll with union membershipapplication cards andpetition-Certification of Representatives:upon proof ofmajority representation.Mr. Albert Ornstein,for the Board.Whitman, Ransom, Coulson e Goetz, by Mr. William L. RansomandMr. Pincus M. Berkson,of New York City, for the Company.Isserman, Isserman & Kapelsohn, by Mr. Abraham J. Isserman,of Newark, N. J., for the Guild.Mr. Robert L. Condon,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn December 30, 1937, the Newspaper Guild of New York, hereincalled the Guild, filed with the Regional Director for the SecondRegion (New York City) a petition alleging that a questionaffectingcommerce had arisen concerning the representation of employees' ofWeekly Publications, Inc., New York City, herein called the Com-pany, and requesting- an investigation and certification of representa-tives pursuant to Section 9 (c) of the National Labor Relations Act,49 Stat. 449, herein called the Act.On March 8, 1938, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series1, as amended,8 N. L. R. B., No. 8.76 DECISIONS AND ORDERS77ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearingupon duenotice.On May 6, 1938, the Regional Directorissued anotice of hearing,copies of which were served upon the Company and the Guild.Pursuant to the notice a hearing was held on May 13, 1938, andcontinued on May 18, 1938, at New York City, before William Seagle,the Trial Examiner duly designated by the Board. The Board, theCompany, and the Guild were represented by counsel and partici-pated in the hearing.Full opportunity to be heard, to examine andcross-examinewitnesses, and to introduce evidence bearing on theissues was afforded all parties.At the beginning of the hearing, the Trial Examiner permittedthe Guild to amend its petition to particularize the description ofthe unit claimed to be appropriate and to strike out certain othermatters.This ruling is hereby affirmed.The Trial Examiner per-mitted the Company to file an answer to the amended petition,alleg-ing in substance that, because of the peculiar nature of the workof editorial writers, it would be improper to certify the Guild asexclusive representative of all the editorial writers, including thosewho did not desire to be represented by the Guild.On this groundand upon other grounds stated orally during the course of the hear-ing, the Company moved to dismiss the petition.The, Trial Exam-iner denied the motion.His ruling is hereby affirmed.During thecourse of the hearing the Trial Examiner made several other rulingson motions and objections to the admission of evidence.The Boardhas reviewed these rulings and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.On June 7, 1938, the Company filed a brief which the Board hasduly considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY 1Weekly Publications, Inc., is a corporation organized under thelaws of the State of New York on December 23, 1936. The Com-pany maintains its principal place of business at No. 1270 SixthAvenue, Borough of Manhattan, New York City.The Company is engaged in the business of editing, publishing andselling to the public a weekly news magazine known as Newsweek,1The facts found in this section are based upon a stipulation entered into by counsel forthe Board and counselfor the Company 78NATIONAL LABOR RELATIONS BOARDwhich selects, summarizes, and interprets what it deems to be signifi-cant news of the week. News material and photographs are ob-tained, edited, and prepared for publication.Advertising space inNewsweek is sold, and advertising matter is published.The Company conducts and operates at No. 1270 Sixth Avenue,New York City, its general administrative, circulation, advertising,editorial, and photographic departments, where among other thingsadvertising, news, photographs, and editorial material and specialarticles are received and prepared for publication.The magazine is printed on behalf of the Company by a printingestablishment inDayton,Ohio.The editorial, advertising, andphotographic copy is sent from New York City by the Company tothe printer in Dayton, Ohio, by means of regular mail, air mail, andthe American Telephone and Telegraph Company teletype.Afterbeing printed, the magazines are distributed from the plant of theprinter in Dayton, Ohio, to subscribers throughout the United States,Canada, and in foreign countries, by means of the United Statesmail and to news stands throughout the United States by means ofthe S-X News Company, Inc.The average weekly circulation of Newsweek is approximately300,000 copies.Of this circulation approximately 6 per cent isdelivered to points within the State of Ohio, and approximately 94per cent is delivered to points outside the State of Ohio.Likewiseapproximately 10 per cent is delivered to points within the State ofNew York and approximately 90 per cent is delivered to pointsoutside the State of New York.At the principal place of business of the Company in New YorkCity, informative material constituting news service is from timeto time received from the International News Service and othersources.Photographs are purchased and received from various na-tional photographic agencies.News copy, photographs, and othermaterial originate in part at points outside the State of New York,including foreign countries.News, editorial, and photographic ma-terial is received at such offices from part-time correspondents of theCompany located in Washington, District of Columbia; Paris,France; Cambridge, Massachusetts; New Haven, Connecticut; andother points.The Company maintains and operates branch offices in Paris andWashington, at which branch offices employees or agents of theCompany engage in securing and preparing news and editorial ma-terial, photographs for publication, comments upon and interpreta-tion of news events, and the like.The name Newsweek is registered in the United States PatentOffice. DECISIONS AND ORDERSH. THE ORGANIZATION INVOLVED79Newspaper Guild of New York is a labor organization affiliatedwith American Newspaper Guild, which in turn is affiliated with theCommittee for Industrial Organization.American Newspaper Guild admits to membership employees de-voting a major portion of their time to an editorial, business, circula-tion, promotion, advertising department, or allied groups of em-ployees, of a news publication and certain classes of Governmentworkers and employees of press services and radio broadcastingfacilities.Membership qualifications are identical for American NewspaperGuild and Newspaper Guild of New York except that the jurisdic-tion of the latter is limited to New York City and environs.News-paper Guild of New York is organized into employer units, one ofwhich admits only employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn October 29, 1937, the Guild submitted to the Company a no-tarized statement of the number of members who were employees,of the Company and demanded the right to be the exclusive bargain-ing agent for all of the editorial employees, since it claimed to repre-sent a majority. In reply the Company expressed willingness tonegotiate with the Guild for its members only. It refused to bargainwith the Guild as the exclusive representative of the editorial em-ployees, on the ground that it doubted whether the Guild had amajority and that the unit described was not appropriate.We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead- to labor disputes burdening and obstructingcommerceand the free flow of commerce.V. THE APPROPRIATE UNITIn its petition, as amended, the Guild alleged that "all of the em-ployees in the editorial department of said publication, excludingonly executives, and including department editors, writers, copy soNATIONAL LABOR RELATIONS BOARDreaders, researchers, clippers, typists, secretaries, library staff, make-up staff and photographic staff" constituted an appropriate unit. Inits answer and at the hearing the Company opposed this contention,taking the position that certain of the employees claimed by the Guildare not in the editorial department.The Company- further main-tained that a unit containing editorial writers and clerical employeesis not appropriate.Although it was willing to negotiate with theGuild for its own members in whatever capacity employed, it insiststhat the Guild cannot be certified as an exclusive representative ofall the employees in the unit claimed to be appropriate.The Company introduced two pay rolls, one containing the namesof all the employees in the editorial department and the other thenames of the employees in the Newsphoto department. Includedamong the editorial department employees are the various editors,writers, make-up assistants, research writers, typists, secretaries, clip-pers, photo department employees, librarians, and others who areresponsible for the writing and editing of copy for the magazine.Without exception these employees are intimately connected with theeditorial process.The duties of the editors, writers, and make-upassistant are clearly editorial.The research writers not only checkthe factual accuracy of stories that appear in the magazine, but alsointerview people and occasionally write stories.The typists preparethe final copy that goes to the printer; the secretaries, in additionto routine correspondence and telephone calls, prepare the letters andanswers that are printed in the magazine; the clippers watch news-papers for "futures" and make telegraphic inquiries about pendingnews stories ; the librarians have charge of the "morgue" and helpthe research writers; the photo department assists in the selectionand preparation of the photographs that appear in the magazine.The employees in the various categories have a functional interde-pendence which justifies their inclusion in the same unit.There are seven employees in the Newsphoto department in NewYork City.Four of them work on the same floor of the same build-ing as do the other Newsweek employees.Of the other three, twoare stationed in a darkroom located in another building, and thethird is a photographer who reports to, the darkroom where hedevelops' his pictures, but spends most of his time obtaining picturesof the various events occurring in New York City.The Newsphotodepartment is a picture agency owned by the Company. This de-partment supplies pictures to Newsweek and to others who may wishto purchase them. It receives pictures from its own photographers,from Newsweek, and from various other sources throughout theworld.Although the Company contends that this department is noteditorial but comes under the supervision of the business manager,we find that these employees are intimately connected with the as- DECISIONS AND ORDERS81.sembling and preparation of the material appearing in the magazine.In a magazine like Newsweek the photographs are of almost the sameimportance as the text.The Newsphoto employees participate in thepicture conference that selects the pictures for the magazine, andtwo of the Newsphoto employees write most of the captions whichappear under the pictures that are printed.The Newsphoto files andthe picture files of the magazine are in the same room. Some of theNewsphoto employees spend part of their time working in the photodepartment of the magazine.Every picture that appears in the mag-azinemust be recopied in the Newsphoto darkroom.AllNews-photo pictures are submitted first to the magazine before they can bedisposed elsewhere.The salesman for Newsphoto spends at leasthalf his time doing work of an editorial nature for the magazine,such as suggesting stories and writing captions.The pay checksof these seven employees are signed in the same manner as those ofthe editorial employees, and the Newsphoto employees received theirvacation notice from Rex Smith, the managing editor of Newsweek.Furthermore, all seven signed a petition designating the Guild astheir representative for the purposes of collective bargaining.Wefind that the employees in the Newsphoto department in New YorkCity should be included within the unit.The Company maintains bureaus at Washington and at Paris.The Guild desires to include the Washington employees in the unitand to exclude the Paris employees.At Washington the Companyemploys a correspondent, an assistant, a secretary, and a photog-rapher.The correspondent is listed as an editorial employee, thephotographer as in the Newsphoto department, and the other two aspart time in each category.The Company does not oppose the in-clusion of theWashington employees in the unit unless these em-ployees do not wish to be represented by the Guild.Under thesecircumstances we shall include theWashington employees in theappropriate unit and exclude the Paris employees.The Guild desires to exclude as executives with the power to hireand discharge the following employees : The managing editor, thebusiness assistant to the editor, the news editor, the editor of theNation and Periscope department, the editor of the Foreign depart-ment, and the editor of the Business department. The Companyproduced no evidence to show that they were not supervisory officialsother than the assertion of counsel for the Company that some ofthem had no power to hire and discharge.We shall exclude themfrom the unit.Several employees in the editorial department were listed as part-time.The Guild desired to exclude those who worked less than 21/2days a week and include those who worked more than that period.It appears, however, that all of them are permanently employed by 82NATIONAL LABOR RELATIONS BOARDthe Company even though they are not full-time employees.We donot believe that these employees, otherwise within the appropriateunit, should be excluded for the sole reason their employment is noton a full-time basis.We shall, therefore, include all part-timeemployees in the unit.We find that the editorial department employees, excluding execu-tives and including the employees of Newsphoto department, theWashington employees, the department editors, writers, copy readers,research writers, clippers, typists, secretaries, library staff, make-upstaff, photographic staff, and part-time employees, constitute a unitappropriate for the purposes of collective bargaining and that saidunit will insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESDuring the course of the hearing, the Guild introduced in evidencethe application cards for membership in the Guild of 38 employeesin the appropriate unit. In addition, it introduced a petition signedon May 19, 1938, by 46 of these employees. The authenticity of thesesignatures was not disputed by the Company.An examination ofthe pay rolls reveals that there are 63 employees within the appro-priate unit.We find that the Guild has been designated and selected by a ma-jority of the employees in the appropriate unit as their representa-tive for the purposes of collective bargaining. It is, therefore, theexclusive representative of all employees in such unit for the purposesof collective bargaining, and we will so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :.CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Weekly Publications, Inc., New York City,within the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe National Labor Relations Act.2.The editorial department employees, excluding executives andincluding the employees of Newsphoto department, the Washingtonemployees, the department editors, writers, copy readers, researchwriters, clippers, typists, secretaries, library staff,make-up staff,photographic staff, and part-time employees, constitute a unit ap-propriate for the purposes of collective bargaining, within the mean-ing of Section 9 (b) of the National Labor Relations Act.3.Newspaper Guild of New York is the exclusive representative DECISIONS AND ORDERS83of all employees in such unit for the purposes of collective bargaining,Within themeaning of Section 9(a) of the National Labor RelationsAct.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIEDthat Newspaper Guild of New York hasbeen designated and selected -by a majority of the editorial depart-ment employees of Weekly. Publications, Inc., New York City,excluding executives and including the employees of Newsphotodepartment, theWashington employees, the department editors,writers, copy readers, research writers, clippers, typists, secretaries,library staff, make-up staff, photographic staff, and part-time em-ployees, as their representative for the purposes of collectivebargain-ing and that, pursuant to the provisions of Section 9 (a) of the Act,Newspaper Guild of New York is the exclusive representative of allsuch employees for the purposes of collective bargainingin respectto rates of pay, wages, hours of employment, and other conditionsof employment.117213-39-vol. 8--7